Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-10 are pending.
The prior art submitted on February 22, 2019 has been considered.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (2015/0081141).
As per claim 1, Campbell et al. disclose a method of facilitating de-icing for an aircraft which includes the steps of placing the aircraft in an inbound queue (see figure 1, 3 and paragraph [0043]); determining a location for de-icing of the aircraft (see at least figures 1, 3; paragraphs [0008] and [0038]; and guiding the aircraft to the location (see at least paragraphs [00044], [0046] and [0052]).
As per claims 2 and 3, Campbell et al. disclose that the determining the location includes a processing aircraft characteristics; and selecting a location for de-icing based on the aircraft characteristics (see at least paragraphs [0038] and [0060]).
As per claim 4, Campbell et al. disclose that wherein guiding the aircraft comprises transmitting messages to the aircraft via electronic message boards (see at least paragraphs [0064], [0068], [0070]).
As per claims 5 and 6, Campbell et al. disclose that the guiding the aircraft further comprises illuminating ground lights to generate a lighted path for the aircraft (see at least paragraphs [0046], [0055], [0102] and [0108]).
As per claim 7, Campbell et al. disclose that the guiding the aircraft comprises determining an aircraft position of the aircraft; determining a de-icing position of a de-icing bay; and determining a path from the aircraft position to the de-icing position (see at least paragraphs at least figures 3, 6A-13).
As per claim 8, Campbell et al. disclose that the determining the aircraft position comprising using sensor equipment, cameras on the aircraft to determine the aircraft position (see at paragraphs [0044], [0078], [0081]).
As per claims 9 and 10, Campbell et al. disclose that the wherein guiding the aircraft to the location locate comprises determining aircraft type; generating a safety zone based on the aircraft type; and guiding the aircraft to the location based on the aircraft type (see at least figures 3, 6A-11, 13-19).
Conclusion
All claims are rejected.  
The following references are cited as being of general interest:  Kean (5,060,887), Vice et al. (5,161,753), Madsen (5,597,140), Luca (9,352,852) and Rossano et al. (2016/0075436).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.







									


February 26, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661